Citation Nr: 0420014	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-14   370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service-connection for demyelinating 
polyneuropathy with impotency.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to 
July 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision by the Winston-Salem Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The disability at issue 
has been characterized as demyelinating polyneuropathy with 
impotency to reflect the veteran's contentions.  In October 
2003, the claim was remanded for the RO to schedule a Travel 
Board hearing.  In December 2003, the veteran testified at a 
Travel Board hearing before the undersigned.  A transcript of 
that hearing is of record.   

In a statement received at the December 2003 hearing, the 
veteran asserted a claim of service connection for post-
traumatic stress disorder.  This issue has not yet been 
addressed by the RO, and is referred to the RO for 
appropriate action.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's Service Medical Records (SMRs) contain no 
mention of  polyneuropathy, peripheral neuropathy, or 
impotency.  He was seen for impotence in 1971.  

Medical records from Dr. R.T, dated in December 1998, noted 
that the fact that the veteran "is impotent and has multiple 
nerve abnormalities by EMG, as yet unspecified, leads [the 
Doctor] to believe that he may have a neuropathic process 
with an L5-S1 disc superimposed."  

Records from Dr. M.S., a private physician, include a 
December 1998 diagnostic study report noting "acquired 
predominantly demyelinating sensory motor polyneuropathy."  
In July 1999 peripheral neuropathy was reported.  A January 
2000 statement by Dr. M.S, indicates that the veteran's 
lumbar disc surgery was not a proximate cause of his 
peripheral neuropathy.  He noted that there were other 
potential causes of peripheral neuropathy such as toxic and 
metabolic causes, and indicated that there was nothing in the 
veteran's work-up to date that would rule this out.  

In January 2000 Dr. W.B. opined that there was no likely 
conceivable connection between [the veteran's] spine related 
problems and their surgical treatment, and the finding of 
diffuse peripheral neuropathy." 

On August 2002, VA examination the assessment was neuropathy 
related to toxic exposure.  A July 2003 statement by D.G. the 
August 2002 examiner indicated that "the neuropathy [the 
veteran] suffers from is more likely than not associated with 
the Agent Orange exposure."  This opinion is based on the 
"lack of ever finding any explainable alternative for [the 
veteran's] neuropathy and the fact it started within six 
months of his return from known exposure in Vietnam."   

In October 2002 Dr. J.S.V. opined that "after thorough 
review of the veteran's service medical records and evidence 
of his exposure to defoliants during his active military 
service in Viet Nam during 1969 and 1970, and his current 
diagnosis of polyneuropathy, constipation, and impotence, it 
is [his] professional medical opinion that it is at least 
likely as not that the cause of the veteran's polyneuropathy 
is his exposure to defoliants while on active military 
service in Viet Nam."  In a statement dated in June 2003, 
Dr. J.S.V. provided rationale for his opinion.  He based it 
on the accumulation of tests of exclusion and his 
understanding that defoliants were proven to be a cause of 
polyneuropathy.  

On February 2003 neurological examination at Salisbury VA 
Medical Center (VAMC), the diagnosis was demyelinating 
polyneuropathy.  The examiner commented regarding whether the 
veteran's impotence was due to his polyneuropathy, stating, 
"the EMG's and other tests that have been done do not show 
any [neurological?] involvement."  

A statement by Dr. W.A. in May 2002 indicates that the 
veteran "is a patient in the Fayetteville Neurology Clinic 
related to his polyneuropathies related to Agent Orange 
Exposure he encountered during his military service."  "His 
first symptoms of the neuropathy were unfortunately not 
recognized as such."  The first noted problems with loss of 
feeling in the penis and subsequent erectile dysfunction were 
and are neurologic.  

At the December 2003 Travel Board Hearing, the veteran 
indicated that he began receiving treatment for impotency 
within six months of service.  An August 2002 statement by 
Dr. P.R.R. supported the veteran's contentions because Dr. 
P.R.R. indicated that in January 1971, he treated the veteran 
for impotence and gave him an injection of testosterone.  The 
next related medical evidence of record, from Dr. L.M., is 
dated in September 1990, when the veteran complained that he 
experienced erectile dysfunction for the past 5-10 years.  

In a statement in October 2002, Dr. J.S.V. noted he was the 
veteran's local physician for many years, and found the 
veteran to have polyneuropathy and impotence.  The record 
does not contain treatment records reflecting this.  Such 
records could contribute to a more complete disability 
picture.     

The medical evidence of record leaves the etiology of the 
veteran's polyneuropathy and impotence unresolved.  And while 
the RO has issued notice of the Veterans Claims Assistance 
Act of 2000 VCAA, the notice does not appear to be in 
compliance with all mandated guidelines.  As the case is 
being remanded anyway, there is an opportunity to ensure that 
VCAA notice is complete.  Accordingly, the case is REMANDED 
to the RO for the following:  

1.  The RO must ensure that all notice 
and duty to assist provisions of the 
VCAA, as mandated by the statutory 
provisions, implementing regulations, 
and interpretative Court decisions, are 
satisfied.  The RO should specifically 
notify the veteran and his 
representative of evidence necessary to 
substantiate the claim and inform him 
whether he or VA bears the burden of 
producing or obtaining such evidence.  
The veteran should be advised to submit 
everything he has pertaining to the 
claim.

2.  The veteran should be asked to 
identify all medical care providers who 
have treated him for peripheral 
neuropathy, polyneuropathy, and 
impotence since his discharge from 
service.  The RO must obtain complete 
treatment records (those not already in 
the claims folder) from all treatment 
sources identified, specifically 
including complete treatment records 
from Dr. J.S.V.

3.  The RO should then arrange for a VA 
neurologic and urology examinations to 
ascertain the etiology of the veteran's 
polyneuropathy/peripheral neuropathy 
and impotence. The veteran's claims 
folder must be reviewed by the 
examiners in conjunction with the 
examination.  The neurologist should 
provide a diagnosis for the veteran's 
claimed neurological disorder, and 
should opine whether it is at least 
likely as not that such disorder is 
related to the veteran's active service 
(and specifically Agent Orange exposure 
therein).  The urologist should opine 
whether the veteran's impotence is 
related to a service related 
neurological disorder.  The examiners 
should explain the rationale for all 
opinions given, and should reconcile 
their opinions with those already of 
record.   

4.  After the development ordered above 
is completed, the RO should re-
adjudicate the claims.  If either 
remains denied, an appropriate 
supplemental Statement Of the Case 
should be issued, and the veteran and 
his representative should be given the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


